 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Joinder”) is made as February 21, 2014, by and
among:

 

SBG Revo Holdings, LLC, a Delaware limited liability company (the “New
Guarantor”), with its principal executive offices at 1065 Avenue of the
Americas, 30th Floor, New York, NY 10018; and

 

BANK OF AMERICA, N.A., Administrative Agent and Collateral Agent; in
consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH:

 

A.           Reference is made to the First Lien Term Loan Agreement, dated as
of March 28, 2013 (as amended, amended and restated, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”) by,
among others, (i) Sequential Brands Group, Inc., a Delaware corporation, as the
borrower (the “Existing Borrower”), (ii) the Guarantors from time to time party
thereto (the “Existing Guarantors”), (iii) the Lenders from time to time party
thereto, and (iv) Bank of America, N.A., as administrative agent and collateral
agent (in such capacities, the “Agent”) for its own benefit and the benefit of
the other Credit Parties referred to therein. All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

 

B.           The New Guarantor desires to become a party to, and be bound by the
terms of, the Credit Agreement and the other Loan Documents in the same capacity
and to the same extent as the Existing Guarantors thereunder.

 

C.           Pursuant to the terms of the Credit Agreement, in order for the New
Guarantor to become a party to the Credit Agreement and the other Loan Documents
as provided herein, the New Guarantor and the Existing Borrower and Existing
Guarantors are required to execute this Joinder.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the New Guarantor hereby acknowledges that the New Guarantor has
received and reviewed a copy of the Credit Agreement, the Facility Guaranty, the
Security Documents and the other Loan Documents, and hereby:

 

1

 

 

(a)joins in the execution of, and becomes a party to, the Credit Agreement, the
Facility Guaranty, the applicable Security Documents (as a “Grantor” as defined
therein), and each of the other Loan Documents as a Guarantor thereunder, as
indicated with its signature below;

 

(b)covenants and agrees to be bound by all covenants, agreements, liabilities
and acknowledgments of a Guarantor under the Credit Agreement, the Facility
Guaranty, the applicable Security Documents and each of the other Loan Documents
as of the date hereof (other than covenants, agreements, liabilities and
acknowledgments that relate solely to an earlier date), in each case, with the
same force and effect as if such New Guarantor was a signatory to the Credit
Agreement, the Facility Guaranty, the applicable Security Documents and each of
the other Loan Documents and was expressly named as a Guarantor (or “Grantor” as
applicable) therein;

 

(c)makes all representations, warranties, and other statements of a Guarantor
under the Credit Agreement, the Facility Guaranty, the applicable Security
Documents and each of the other Loan Documents, as of the date hereof (other
than representations, warranties and other statements that relate solely to an
earlier date), in each case, with the same force and effect as if such New
Guarantor was a signatory to the Credit Agreement, the Facility Guaranty, the
applicable Security Documents and each of the other Loan Documents and was
expressly named as a Guarantor therein (or “Grantor” as applicable); and

 

(d)assumes and agrees to perform all applicable duties and Obligations of a
Guarantor under the Credit Agreement, the Facility Guaranty, the applicable
Security Documents and each of the other Loan Documents.

 

2.Grant of Security Interest. Without limiting the generality of Section 1
hereof, the New Guarantor hereby pledges and grants to the Agent for its benefit
and for the benefit of the other Credit Parties, as collateral security for the
payment and performance in full of all the Secured Obligations (as defined in
the Security Agreement) when due, a lien on and security interest in and to all
of the right, title and interest of the New Guarantor in, to and under the
Collateral. The New Guarantor hereby irrevocably authorizes the Agent at any
time and from time to time to authenticate and file in any relevant jurisdiction
any financing statements and amendments thereto describing the Collateral as
“all assets of the Grantor, wherever located, whether now owned or hereafter
acquired” or words of similar effect.

 

3.Guaranty. Without limiting the generality of Section 1 hereof, the New
Guarantor (i) joins in the execution of, and becomes a party to, the Facility
Guaranty, (ii) irrevocably and unconditionally guaranties jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment when due (whether at the stated maturity, by required
prepayment, by acceleration or otherwise) and performance by the Borrower of all
Obligations, including all such Guaranteed Obligations (as defined in the
Facility Guaranty) which shall become due but for the operation of any Debtor
Relief Law, and (iii) agrees that the New Guarantor shall, for all purposes, be
deemed to be a “Guarantor”, jointly and severally with all other Guarantors
under the Facility Guaranty.

 

2

 

 

4.Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments to the schedules to the Credit
Agreement, the Facility Guaranty, the Security Documents or any of the other
Loan Documents, such schedules are hereby updated, as evidenced by the
supplemental schedules annexed to this Joinder.

 

5.Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
reasonable satisfaction of the Agent:

 

(a)This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect.

 

(b)All action on the part of the New Guarantor and the other Loan Parties
necessary for the valid execution, delivery and performance by the New Guarantor
and the other Loan Parties of this Joinder and all other documentation,
instruments, and agreements to be executed in connection herewith shall have
been duly and effectively taken and evidence thereof reasonably satisfactory to
the Agent shall have been provided to the Agent.

 

(c)The New Guarantor shall have delivered the following to the Agent, in form
and substance reasonably satisfactory to the Agent:

 

(i)Copies of the New Guarantor’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that the New
Guarantor is duly organized or formed, and that the New Guarantor is validly
existing, in good standing in its jurisdiction of organization or formation.

 

(ii)Certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the New Guarantor as the Agent may
require evidencing (A) the authority of the New Guarantor to enter into this
Joinder and the other Loan Documents to which the New Guarantor is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Joinder and the other Loan Documents to which the New
Guarantor is a party or is to become a party.

 

(iii)Execution and/or delivery by the New Guarantor of the following Loan
Documents:

 

3

 

 

a)Blocked Account Agreement with Bank of America, N.A.

 

b)An Information Certificate duly completed by the New Guarantor;

 

c)Evidence satisfactory to the Agent that the insurance policies required for
the New Guarantor by the Credit Agreement are in full force and effect, together
with appropriate evidence showing notice of cancellation, lender loss payable
and/or additional insured clauses or endorsements in favor of the Agent; and

 

d)Such other documents and agreements as the Agent may reasonably require to
accomplish the purposes hereof.

 

(d)Upon the request of the Agent in its sole discretion, the Agent shall have
received a written legal opinion White & Case LLP, counsel to the New Guarantor,
addressed to the Agent and each Lender, covering such matters relating to the
New Guarantor, the Loan Documents and/or the transactions contemplated thereby
as the Agent may reasonably request.

 

(e)The Agent shall have received all documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office and Blocked
Account Agreements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the reasonable
satisfaction of the Agent.

 

(f)All reasonable fees and Credit Party Expenses incurred by the Agent and the
other Credit Parties in connection with the preparation and negotiation of this
Joinder and related documents shall have been paid in full by the New Guarantor.

 

6.Miscellaneous.

 

(a)This Joinder may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Joinder by telecopy, pdf or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Joinder.

 

(b)This Joinder constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

4

 

 

(c)If any provision of this Joinder is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Joinder shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(d)To the extent not paid by the New Guarantor pursuant to Section 5(f) above,
the Existing Borrower and Existing Guarantors shall, within ten (10) days after
demand therefor, pay all reasonable fees and other Credit Party Expenses of the
Agent and the other Credit Parties required to be paid by the New Guarantor
pursuant to Section 5(f) above.

 

(e)The New Guarantor warrants and represents that the New Guarantor is not
relying on any representations or warranties of the Agent or the other Credit
Parties or their counsel in entering into this Joinder.

 

(f)THIS JOINDER and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
JOINDER and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of NEW yORK.

 

[SIGNATURE PAGES FOLLOW]

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

  NEW Guarantor:       SBG REVO HOLDINGS, LLC         By: /s/ Gary Klein   Name:
Gary Klein   Title: Chief Financial Officer       AGENT:       BANK OF AMERICA,
N.A.         By: /s/ Andrew Cerussi   Name: Andrew Cerussi   Title: Director

 

Signature Page to Joinder Agreement (First Lien)

 

 

 

 

Acknowledged and Agreed:       EXISTING BORROWER:       SEQUENTIAL BRANDS GROUP,
INC.         By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial
Officer       EXISTING GUARANTORS:       SEQUENTIAL LICENSING, INC.         By:
/s/ Gary Klein   Name: Gary Klein   Title: Chief Financial Officer       BELLA
ROSE, LLC         By:  /s/ Gary Klein   Name: Gary Klein   Title: Chief
Financial Officer       WILLIAM RAST SOURCING, LLC         By:  /s/ Gary Klein  
Name: Gary Klein   Title: Chief Financial Officer       WILLIAM RAST LICENSING,
LLC         By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial
Officer       WILLIAM RAST RETAIL, LLC         By: /s/ Gary Klein   Name: Gary
Klein   Title: Chief Financial Officer  

 

Signature Page to Joinder Agreement (First Lien)

 

 

 

 

WILLIAM RAST EUROPE HOLDINGS, LLC         By: /s/ Gary Klein   Name: Gary Klein
  Title: Chief Financial Officer       HEELYS, INC.         By: /s/ Gary Klein  
Name: Gary Klein   Title: Chief Financial Officer       HEELING MANAGEMENT CORP.
        By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial Officer  
    HEELING HOLDING CORPORATION         By: /s/ Gary Klein   Name: Gary Klein  
Title: Chief Financial Officer       HEELING SPORTS LIMITED   By: Heeling
Management Corp., as the General Partner         By: /s/ Gary Klein   Name: Gary
Klein   Title: Chief Financial Officer       By: Heeling Holding Corporation, as
the Limited Partner         By: /s/ Gary Klein   Name: Gary Klein   Title: Chief
Financial Officer       B®AND MATTER, LLC         By: /s/ Gary Klein   Name:
Gary Klein   Title: Chief Financial Officer  

 

Signature Page to Joinder Agreement (First Lien)

 

 

 

 

Supplemental Schedules to Credit Agreement

 

Schedule 5.01
Loan Parties Organizational Information

 

Loan Party   State of
Incorporation
or
Organization   Organization
Type   Organization
Number (if
any)   Federal
Employer
Identification
Number SBG Revo Holdings, LLC   Delaware   limited liability company   5373263  
46-3417442

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 5.08(b)(1)
Owned Real Estate

 

None.

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 5.08(b)(2)
Leased Real Estate

 

None.

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 5.10
Insurance

 

[See attached.]

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 5.13
Subsidiaries; Other Equity Investments

 

(a)          Legal name, jurisdiction of incorporation or formation and
authorized Equity Interests of each Subsidiary of each Loan Party.

 

Subsidiary   Owner   Jurisdiction of
Incorporation
or Formation of
Subsidiary   Type of
Equity
Interest   Authorized
no. of
shares Amount of 
Equity
Interest
Owned by
Loan
Party   Outstanding
Options/Warrants/
Rights of
Conversion/Purchase SBG Revo Holdings, LLC   Sequential Brands Group, Inc.  
Delaware   membership interest   N/A   100% of membership interest   None

 

(b)          All equity investments in any other corporation or entity by each
Loan Party, and amounts, if any.

 

None.

 

(c)          All outstanding Equity Interests in the Loan Parties.

 

Loan Party   Owner of Equity Interest   Amount of 
Equity Interest
Owned    Outstanding
Options/Warrants/
Rights of
Conversion/Purchase SBG Revo Holdings, LLC   Sequential Brands Group, Inc.  
100%   None

 



Supplemental Schedules to Credit Agreement (First Lien)



 



 

 

 

Schedule 5.17
Material Intellectual Property; Material Licenses

 

Part 1. Material Intellectual Property

 

1.          Trademarks licensed under the Revo Eyewear License Agreement, dated
as of August 2, 2013, between Sequential Brands Group, Inc., as licensor, and B.
Robinson Optical Inc., as licensee.

 

Mark   Owner   Application
Date   Status   Registration
Date   U.S.
Registration No. REVO   SBG Revo Holdings, LLC   01/29/1986   Registered  
08/26/1986   1.406.608 REVO   SBG Revo Holdings, LLC   03/16/2011   Registered  
5/8/2012   4137435


 

2.          Sunglass Hut – License and Supply Agreement, dated as of August 2,
2013, by and among SBG Revo Holdings, LLC, as licensor, Oakley, Inc. , as
licensee, and Sunglass Hut Trading, LLC, as buyer.

 



Mark   Owner   Application Date   Status   Registration Date   U.S. Registration
No. REVO   SBG Revo Holdings, LLC   01/29/1986   Registered   08/26/1986  
1.406.608 REVO   SBG Revo Holdings, LLC   03/16/2011   Registered   5/8/2012  
4137435


 



Supplemental Schedules to Credit Agreement (First Lien)



 



 

 

 

Part 2. Material Licenses


 

1.          Revo – Revo Eyewear License Agreement, dated as of August 2, 2013,
between Sequential Brands Group, Inc., as licensor, and B. Robinson Optical
Inc., as licensee.

 

2.          Sunglass Hut – License and Supply Agreement, dated as of August 2,
2013, by and among SBG Revo Holdings, LLC, as licensor, Oakley, Inc. , as
licensee, and Sunglass Hut Trading, LLC, as buyer..

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 5.21
Deposit Accounts





Loan Party   Legal Name
of
Depositary   Address of
Depositary   Account
number   Type of
Account   Contact person
at depositary SGB Revo Holdings, LLC   Bank of America   101 S Tyron St.
Charlotte, NC 28280   4427802366   Regular checking   Gabriel S. Guerrero
(203) 905-4153

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 5.23
Material Contracts

None.

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 7.01
Existing Liens

None.

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

 

Schedule 7.02
Existing Investments


 

None.

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 

Schedule 7.03
Existing Indebtedness




 

None.

 



Supplemental Schedules to Credit Agreement (First Lien)



 

 

 